Citation Nr: 0430163	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  04-05 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a puncture wound of the 
right tibia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the above claim.

The July 2003 rating decision also denied service connection 
for a heart attack.  This issue is not before the Board 
because the veteran did not initiate an appeal.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that the veteran is afforded due process.  

The record in this case shows that following the July 2003 
rating decision which denied service connection for a 
puncture wound of the right tibia, the veteran expressed his 
disagreement with the decision in a statement received at the 
RO in September 2003.  In a letter to the veteran dated 
January 7, 2004, the RO advised the veteran that he could 
obtain a de novo review of his claim before he decided to 
proceed with the traditional appellate process.  See 38 
C.F.R. § 3.2600.  The veteran was further informed that he 
had 60 days within which to advise the RO if he wanted a de 
novo review and that his appeal would proceed in the 
traditional appeals process if he did not respond.

Thereafter, also in January 2004, within the 60 day period, 
he signed a statement requesting a de novo review of his 
appeal under the provisions of 38 C.F.R. § 3.2600.  It 
appears, however, that the RO processed the veteran's claim 
under the traditional appellate process and subsequently 
forwarded the matter to the Board.

Given the veteran's explicit request to have this matter 
considered at the RO under a de novo review and the apparent 
failure to comply with that request, due process requires 
that the case be returned to the RO for a de novo review 
pursuant to 38 C.F.R. § 3.2600.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran's disagreement with the 
denial of entitlement to service connection 
for a puncture wound of the right tibia 
should be reviewed by the appropriate 
personnel, a Decision Review Officer or a 
Veterans Service Center Manager, consistent 
with the provisions of 38 C.F.R. § 3.2600.  
2.  If this de novo review process does not 
result in a grant of entitlement to service 
connection for puncture wound of the right 
tibia, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


